Citation Nr: 0625004	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $6,726.83, 
to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970 and from July 1976 to September 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 (notice mailed in 
September 2002) decision by the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee), denying waiver of 
recovery of a $4,641.83 overpayment of VA compensation 
benefits for the period from July 1976 to April 1981, and 
from a December 2002 determination that payment of VA 
compensation from May 1, 2002 to June 1, 2002, prior to an 
adjustment of military retired pay for such compensation had 
resulted in a further overpayment in the amount of $2, 085.  
[A February 2003 statement of the case (SOC) advised the 
veteran that there had been bad faith on his part, and that 
the provisions regarding equity and good conscience were not 
for consideration.]  In January 2004, the veteran appeared at 
a hearing before a member of the Committee.  A transcript of 
the hearing is of record.  

In a January 2004 statement, the veteran withdrew his appeal 
regarding a rating in excess of 70 percent for PTSD.  Thus, 
that issue is not before the Board.

The matter of whether recovery of the veteran's overpayment 
of compensation would be contrary to principles of equity and 
good conscience is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  From July 1976 to April 1981, while he was receiving 
active service pay, the veteran received VA compensation 
benefits in the calculated amount of $4,641.83.

2.  From May 1, 2002 to May 31, 2002 the veteran received VA 
compensation in the calculated amount of $2,085.00 for which 
his military retired pay had not been adjusted. 
3. There is no indication of fraud, misrepresentation, or bad 
faith by the veteran in the creation of the two overpayments 
noted above.


CONCLUSION OF LAW

1.  The two overpayments at issue totally $6,726.83 were 
properly created.  38 U.S.C.A. §§ 5304, 5314 (West 2002); 
38 C.F.R. § 3.654 (2005).   

2.  There is no statutory bar to waiver of recovery of the 
veteran's indebtedness resulting from the overpayments at 
issue.  38 U.S.C.A. § 5302(c)(West 2002); 38 C.F.R. § 1.963 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.

Regardless, the RO, in letters of May and December 2002, has 
advised the veteran of the bases for the determinations made.  
A February 2003 statement of the case (SOC) provided a 
detailed explanation of what financial audits showed, 
addressed the veteran's arguments, and outlined the 
applicable legal criteria, advising the veteran that there 
was a finding of bad faith on his part.  While the notice 
regarding bad faith was inconsistent with the Committee 
determination, there is no prejudice to the veteran in light 
of the determination below.  An April 2004 supplemental SOC 
(SSOC) informed the veteran that the two overpayments totaled 
$6,726.83.  

Factual Background/Legal Criteria/Analysis 

Most of the critical facts in this case are straight-forward, 
and are not in dispute.  In August 1970, the veteran was 
awarded VA compensation for residuals of a gunshot wound to 
the chest and abdomen, rated 20 percent.  The September 1970 
notification of award (VA Form 21-6782) advised him of 
certain conditions that affected his right to receive 
payments; one being that reentrance into active military or 
naval service might affect his payments and that he must 
immediately notify the VA of any such change.  In July 1976 
he returned to active duty; he did not advise VA of this 
status change, and compensation benefit checks continued to 
be mailed to his address of record.  In July 1981, the VA was 
notified that two benefit checks sent to the veteran were 
returned and canceled as undeliverable.  A request was made 
to the Postmaster regarding a forwarding address and no 
response was received.  In November 1981 after the veteran's 
account had been in suspense for six months, the VA 
terminated his award effective May 1981 for the reason 
"whereabouts unknown".  

In October 2000, the veteran filed a claim for reevaluation 
of his service-connected disability and for "new 
disabilities while in the U. S. Army."  

The National Personnel Records Center (NPRC) and a DD Form 
214 verified the veteran re-enlisted in the Army in July 1976 
and retired from active duty in September 1994.  

A May 2002 letter from VA notified the veteran an overpayment 
had been created in his account for $4,641.83 (for payments 
of compensation from July 1976 to July 1981) because he had 
returned to active duty in July 1976.  

A May 2002 statement from the veteran disagreed with the 
amount of overpayment and requests a waiver because of undue 
financial hardship.  He contended that in September 1976 he 
signed a waiver so he would not receive payments from the VA, 
and for eighteen months did not cash the checks he received.  
He also states that in 1976 he talked to a VA counselor over 
the phone and was told he should cash the checks and VA would 
deal with the overpayment later.  So, he cashed the checks 
for an unspecified period of time.  

An August 2002 decision by the Committee denied waiver of 
recovery of an overpayment of $4,641.83 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  In reaching this decision, a finding was not 
made regarding financial hardship because the veteran had not 
submitted a Financial Status Report (FSR).

A September 2002 computer printout indicates a letter was 
written to the veteran informing him that his benefits were 
being reduced for the period of May 1, 2002 to May 31, 2002 
because the military did not adjust his retired pay until 
June 1, 2002.  A letter/decision to this effect was issued in 
December 2002.

In his November 2002 notice of disagreement with the denial 
of waiver of overpayment, the veteran stated that recovery of 
the overpayment would cause him undue financial hardship 
because the only income he has is his VA disability 
compensation benefits.  He disputed the amount of 
overpayment, alleging he did not receive any checks after May 
1978 when his mother moved, and did not cash many of the 
checks he received prior to that month.  

At the January 2004 hearing, the veteran testified he spoke 
to VA employees at Fort Campbell, Kentucky and in New York 
who told him to continue cashing the checks he was receiving, 
because VA would adjust for overpayment later.  He said he 
stopped cashing the checks after a while, but continued to 
receive them.

The threshold question that must be addressed in these 
matters is whether the overpayments in question were properly 
created.  If they were not, all else is moot. 

The law specifically prohibits compensation benefits for any 
period during which a person receives active service pay, and 
provides for indebtedness offset.  38 U.S.C.A. §§ 5304(c), 
5314.  It is not in dispute that the veteran received active 
duty pay from July 1976 to April 1981.  He likewise does not 
dispute that VA issued compensation benefit checks for that 
time period, and mailed them to his address of record.  
Consequently, he received benefits to which to which he was 
not entitled, and under the cited governing law, the 
overpayment in the amount of $4,641.83 was properly created.  
[While he alleges he did not cash at least some of the 
checks, that argument goes to the further consideration of 
equity and good conscience, not creation of the debt.]  
Furthermore, the veteran does not dispute that he received 
compensation for the period (from May 1, 2003 through May 31, 
2003) during which his retired pay was not adjusted for such 
compensation.  Consequently, the further overpayment in the 
amount of $2,085.00 was likewise properly created.  

The next question that must be addressed is whether there is 
a statutory bar to waiver of recovery of the veteran's 
indebtedness to the government resulting from these 
overpayments.  

Under 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963, a finding of 
fraud, misrepresentation, or bad faith precludes waiver of 
recovery of an overpayment.  The Committee concluded that the 
facts in this case do not show the presence of any of the 
preceding factors [although the February 2003 SOC advised the 
veteran otherwise, noting bad faith].  The Board concurs with 
the Committee's conclusion.  The veteran's actions (or 
inactivity) when the debt was created were, at most, 
negligent in character, and not intentional acts that would 
constitute one of the statutory bars to recovery.  
Accordingly, there is no statutory bar to waiver of recovery 
of the overpayment indebtedness at issue.


ORDER

The appeal to establish that the overpayments in question 
were improperly created is denied.

There is no statutory bar to waiver of recovery of the 
overpayment in the calculated amount of $6,726.83; to this 
extent, the appeal is granted.
REMAND

What remains for consideration is whether recovery of the 
veteran's compensation benefit overpayments would be contrary 
to the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963(a), 1.965.  The Committee made its 
decision without considering the factor of undue financial 
hardship (which the veteran has alleged).  The veteran has 
not submitted a FSR, but was not advised that the information 
in such report was critical in the matter at hand.  At the 
January 2004 hearing, the veteran and his representative 
indicated they intended to complete and submit an FSR, but 
none has been received.  

[In this regard, the veteran is advised that 38 C.F.R. 
§ 3.158(a) provides that where evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.]

Additionally, the RO has not issued an adequate SOC covering 
the additional overpayment of the amount of $2,085.00.  An 
April SSOC added the $2,085.00 to the original debt, making 
the total amount $6,726.83, and stated the reasons and bases 
for the waiver denial were the same as those listed in the 
February 2003 SOC (which did not include the $2,085.00 amount 
in its analysis).  The $2,085.00 overpayment arises from a 
separate and distinct transaction from that of the $4,641.83 
and thus requires separate notice of waiver rights.  See 
VAOPGCPREC 21-95 (August 24, 1995); VAOPGCPREC 7-96 
(September 19, 1996).  Notably, the Committee has not 
analyzed the request for waiver of the additional 
indebtedness in the amount of $2. 085.00 under the standard 
of equity and good conscience.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be provided with 
proper notice regarding his waiver rights 
in accordance with 38 C.F.R. §§ 1.911 and 
1.963 for the additional debt of 
$2,085.00 and should be given time to 
respond.  

2.  The appellant should be provided with 
VA Form 20-5655, FSR and afforded an 
appropriate time to submit the FSR in 
support of his request for waiver.  He 
should also be advised again of the 
provisions of 38 C.F.R. § 3.158, and that 
submission of the FSR is critical to 
consideration of his claim for waiver.

3.  The RO should then re-adjudicate the 
claim for waiver of overpayment under the 
standard of equity and good conscience.  
If it remains denied, the RO should issue 
an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


